Dunn and Cooice, JJ., dissenting: We concur in the foregoing opinion’s holding that section 13 of the Practice act is valid as to residents of this State who are not residents of the county but invalid as to non-residents of the State. We do not concur in holding the sheriff’s return sufficient. Ordinarily service of summons must be personal, and the return of the sheriff must show such personal service ón the defendant before he can be held in default. If a statute authorizes substituted or constructive service in any case,—as here, service upon another instead of personal service on the defendant,—the return showing such substituted service must show that the case is within the statute authorizing such service. Therefore, when it is decided, as it is now decided, that the statute authorizes service upon an agent in the county only where the defendant is a resident of the State but not of the county, the return of service should show the fact that the defendant is a resident of the State and not a resident of the county, otherwise it does not appear that the case is one in which the statute authorizes service upon an agent instead of personal service on the defendant. It is true that the return is practically identical with that in the case of Watson v. Coon, 247 Ill. 414, but the objection made in that case was, that the word “non-residents,” in section 13, meant only non-residents of the State. The validity of the section as to non-residents of the State was not questioned, but, on the contrary, it was contended that it was only to such non-residents that it applied. The court held that the section applied to residents of the State as well as non-residents of the State, and, upon the assumption that it applied to all non-residents of the county, held the return sufficient. The court decided the question presented by counsel, and that only. It is now decided that the section does not apply to non-residents of the State, and therefore the return should show that the defendant was a resident of the State but not of the county, in order to show service in accordance with the statute.